Case: 17-40762      Document: 00514570502         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40762
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          July 25, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JASON ARNEZ MARSHALL-BROOKS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-658-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jason Arnez Marshall-Brooks appeals his sentence
arising from his conviction for conspiracy to transport undocumented aliens
into the United States. Marshall-Brooks argues that the district court erred
in applying the U.S.S.G. § 3B1.3 enhancement because possession of a
commercial driver’s license does not qualify as a special skill. He contends that




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40762     Document: 00514570502     Page: 2   Date Filed: 07/25/2018


                                  No. 17-40762

no substantial training or special knowledge is required to obtain the license
as compared to the other skills and professions listed in the Guideline.
      The district court’s application of the two-level enhancement under
§ 3B1.3 is a factual determination that we review for clear error. United States
v. Pruett, 681 F.3d 232, 248 (5th Cir. 2012). There is no clear error if the
district court’s conclusion is plausible in light of the record as a whole. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      We have previously held that the ability to drive a tractor-trailer truck
with a commercial driver’s license qualifies as a special skill under § 3B1.3.
Marshall-Brooks’s challenge to the enhancement is thus unavailing. See
United States v. Villafranca, 844 F.3d 199, 199 (5th Cir. 2016), cert. denied,
137 S. Ct. 1393 (2017).
      AFFIRMED.




                                        2